NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JEREMIAH GRANT PEACEY, Appellant.

                             No. 1 CA-CR 20-0090
                               FILED 2-9-2021


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201801912
               The Honorable Derek C. Carlisle, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. PEACEY
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.


T H U M M A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Jeremiah Grant
Peacey advised the court that he has found no arguable question of law
after searching the entire record, and asks this court to conduct an Anders
review. Peacey was given the opportunity to file a supplemental brief but
did not do so. This court has reviewed the record and has found no
reversible error. Accordingly, Peacey’s conviction and resulting sentence
are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            A jury found Peacey guilty of theft, a Class 2 felony, for
finding a suitcase containing $168,000 in cash and keeping the money for
himself instead of attempting to return it to its rightful owner.1

¶3             At a January 2020 sentencing, the court considered as
mitigating factors Peacey’s age, his lack of prior felony convictions, his
mental health, his history of substance abuse and the nature of the offense.
It found that those mitigating factors outweighed the aggravating factors
— harm to the victim and the value of the stolen property — and sentenced
Peacey to a less than presumptive four-year prison term, awarding him 501
days’ presentence incarceration credit. The court calculated the victim’s
total loss at $168,375, credited Peacey for returning $88,340 and ordered
restitution for the remaining $80,035. This court has jurisdiction over
Peacey’s timely appeal pursuant to A.R.S. §§ 12-120.21(A)(1), 13-4031 and
-4033(A)(1).




1 Although Peacey was also charged with trafficking in stolen property in
the first degree, a Class 2 felony, the parties stipulated to the dismissal of
that charge with prejudice.



                                       2
                            STATE v. PEACEY
                           Decision of the Court

                               DISCUSSION

¶4            The record shows that Peacey was represented by counsel at
all stages of the proceedings and that counsel was present at all critical
stages. The record contains substantial evidence supporting the verdict. The
prison sentence imposed was within statutory limits. The award of
presentence incarceration credit was accurate, as was the order of
restitution. And in all other respects, from the record presented, all
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure.

                               CONCLUSION

¶5            This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999).
Accordingly, Peacey’s conviction and resulting sentence are affirmed.

¶6            Upon the filing of this decision, counsel is directed to inform
Peacey of the status of the appeal and of his future options. Defense counsel
has no further obligations unless, upon review, counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Peacey shall have
30 days from the date of this decision to proceed, if he desires, with a pro
se motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3